



COURT OF APPEAL FOR ONTARIO

CITATION: Setia v. Appleby College, 2013
    ONCA 753

DATE: 20131213

DOCKET: C56748

Goudge, Watt and Pepall JJ.A.

BETWEEN

Gautam Setia, Devinder Singh Setia and Navpreet
    Setia

Applicants (Respondents)

and

Appleby College

Respondent (Appellant)

and

Upper Canada College, Ridley College, Havergal College, Bishop
    Strachan School, Trinity College School, and St. Andrews College
(Intervenors)

Martin Sclisizzi, for the appellant

Christopher J. Matthews, for the intervenors

Ronald D. Manes and Marco P. Falco, for the respondents

Heard: August 20, 2013

On appeal from the judgment of the Divisional Court (Justices
    David Aston and Joan Lax, Justice Sandra Chapnik dissenting), dated November 8,
    2012, with reasons reported at 2012 ONSC 5369.

Goudge
    J.A.:

INTRODUCTION

[1]

The appellant Appleby College (Appleby) is a private school in
    Oakville, Ontario.  On June 15, 2010, through the decision of Dr. Michael
    Peirce, the Head of School, it expelled one of the respondents, Gautam Setia
    (Gautam).  The issue in this appeal is whether the Divisional Court was
    correct in finding that it had jurisdiction under the
Judicial Review
    Procedure Act
, R.S.O. 1990 c. J.1 (
JRPA
) to grant an order for
    judicial review quashing that decision.

[2]

For the reasons that follow, I conclude that the Divisional Court erred
    in finding that it had jurisdiction to make the order it did.  I would
    therefore allow the appeal and dismiss the respondents application for
    judicial review.

THE FACTS

[3]

Appleby is a private co-educational school for students from grades
    seven to twelve.  It was incorporated in 1911 by a Special Act of the Ontario
    Legislature.  Section 11 of
An Act to Incorporate Appleby School
, 1
    Geo. V. c. 140 (
Appleby Act
) provides the following:

11. The powers of the corporation shall be exercised by the
    Board which may make and pass by-laws, resolutions, rules and regulations, not
    contrary to law or to the provisions of this Act, with respect to the conduct
    and management in all respects of the purposes and affairs of the Corporation
    and the exercise of the powers hereby conferred, including among all other
    matters the calling of meetings of the Board, the quorum, and the procedure in all
    things at such meetings, the appointment, functions, duties and removal of all
    officers, agents and services and their remuneration, the management and
    administration of its Colleges and Schools and of all matters and things
    connected therewith; and
the Board may confer upon the
    officers and persons employed in connection with its undertakings such powers
    of administration and discipline as it may think necessary
. [Emphasis
    added.]

[4]

Public education in Ontario is governed by the
Education Act
,
    R.S.O. 1990 c. E.2.  As a private school, Appleby receives no public funding
    pursuant to this Act.  Nor is it governed by the provisions of the Act
    concerning behaviour, discipline and safety.  The
Education Act
does,
    however, require Appleby to provide a secular education to students and to meet
    the disclosure and inspection requirements enforced by the Minister of
    Education.

[5]

When a student is admitted to Appleby, his or her parents sign a
    contract with the School which acknowledges that their childs continued attendance
    at Appleby is dependent upon the students compliance with Applebys Code of
    Conduct and such other rules as may be announced from time to time.  The Code
    of Conduct clearly provides that smoking on school property, or possessing
    illegal drugs, may result in expulsion.  Appleby also has a Lighting of
    Substances Policy which provides that students found smoking in the College
    will be expelled.

[6]

Gautam began as a student at Appleby in grade seven.  On his admission,
    his parents, the respondents Devinder Singh Setia and Navpreet Setia, signed
    the contract with Appleby in the terms I have described.  On his last day in
    grade twelve, Gautam was discovered with a friend in the school residence where
    they had apparently been smoking marijuana.  Gautam admitted doing so.  He was
    expelled the next day by Dr. Peirce, the Head of School, who informed Gautams
    parents that he would require Gautam to withdraw from the school immediately.
    Both sides have treated Dr. Peirces decision as an expulsion.

THE APPLICATION FOR JUDICIAL REVIEW

[7]

Gautam and his parents brought an application for judicial review of the
    decision to expel him.  The Setias sought an order quashing the decision.  The
    application was brought under s. 2(1)1 of the
JRPA
.  That section
    reads as follows:

2. (1) On an application by way of originating
    notice, which may be styled Notice of Application for Judicial Review, the
    court may, despite any right of appeal, by order grant any relief that the
    applicant would be entitled to in any one or more of the following:

1.       Proceedings by way of application for an
    order in the nature of mandamus, prohibition or certiorari.

2.       Proceedings by way of an action for a
    declaration or for an injunction, or both, in relation to the exercise, refusal
    to exercise or proposed or purported exercise of a statutory power.

[8]

A statutory power is defined in s.1 of the
JRPA
. It includes a
    right conferred by statute to exercise a statutory power of decision, which
    in turn is defined in this way:

statutory power of decision means a power of right
    conferred by or under a statute to make a decision deciding or prescribing,

(a)     the legal rights, powers, privileges,
    immunities, duties or liabilities of any person or party, or

(b)     the eligibility of any person or party to
    receive, or to the continuation of, a benefit or licence, whether the person or
    party is legally entitled thereto or not,

and includes the powers of an inferior court.

[9]

The Divisional Court faced two issues on the return of the application.

[10]

The
    first issue was whether it had jurisdiction to make the order sought.  Appleby
    argued that the Divisional Court did not have jurisdiction to judicially review
    the decision, although it acknowledged that the rules of fairness governed
    student discipline matters as a matter of contract between Appleby and the
    Setias.  However, the Divisional Court was unanimously of the view that the
    decision to expel Gautam concerned administration and discipline as referred
    to in s. 11 of the
Appleby Act
and was therefore a statutory power of
    decision for the purposes of the
JRPA
.  It said simply that this
    rendered the decision subject to judicial review under that Act.  Paragraph 18
    of its reasons says this:

Decisions by Applebys officers concerning administration and
    discipline constitute an exercise of a statutory power.  They are subject to
    judicial review under s. 2(1) of the
Judicial Review Procedure Act
.

[11]

The
    second issue was whether the process used by Appleby to reach its decision
    breached its duty of procedural fairness to the Setias and denied them natural
    justice.  By majority, the Divisional Court found that Appleby came to its
    decision without giving the Setias an adequate opportunity to be heard and
    consequently ordered that the decision must be quashed.  The dissenting judge
    found no violation of procedural fairness or natural justice and would have
    dismissed the application for judicial review on its merits.

THE POSITION OF THE PARTIES ON APPEAL

[12]

With
    leave, Appleby appeals to this court.  It contests only the Divisional Courts
    conclusion that it had jurisdiction to issue the order to quash the expulsion
    decision.  If Appleby is unsuccessful in challenging the courts jurisdiction,
    it does not take issue with the ultimate order granted by the Divisional Court.

[13]

Appleby
    argues that the decision to expel Gautam does not constitute the exercise of a
    statutory power of decision for the purposes of the
JRPA
.  Moreover it
    says that to engage the remedies provided by judicial review, the decision in question
    must come within the scope of public law and that this requires a broader
    analysis than whether the decision can be sourced in a statute.

[14]

Appleby
    is supported in its decision by six private schools that were collectively
    granted intervenor status in this court.

[15]

The
    Setias respond that the Divisional Court was correct to find that it had
    jurisdiction under the
JRPA
.  They say that the Divisional Court had
    jurisdiction to issue an order in the nature of
certiorari
because in
    all the circumstances Appleby is a quasi-public institution, and the decision
    to expel Gautam has a public law dimension sufficient for jurisdiction under
    the
JRPA
.  In addition, they argue that in any event, the decision was
    made in the exercise of a statutory power of decision, which is sufficient for
    jurisdiction under the
JRPA
.

ANALYSIS

[16]

The
    sole issue in this appeal is whether the Divisional Court was correct in
    finding that it had the jurisdiction under the
JRPA
to make an order
    for judicial review quashing the decision to expel Gautam.

[17]

The
    Divisional Court reasoned that Gautams expulsion constituted the exercise of a
    statutory power of decision, as defined in s. 1 of the
JRPA
.  It was
    therefore subject to judicial review under s. 2(1)1 of that Act.

[18]

Given
    that the Divisional Court focused its analysis on the text of the statute, it
    is useful to begin the assessment of its decision by putting it in the context
    of the history and purpose of the
JRPA
.  The
JRPA
was enacted
    in 1971 in response to the Ontario Royal Commission Inquiry into Civil Rights
    in Ontario, led by the Honourable James C. McRuer.  The Commission found that
    the procedures in Ontario for seeking the various prerogative remedies for
    relief from administrative action were far too technical and complex. 
    Simplification was required.

[19]

The
JRPA
was the legislative response.  In David J. Mullan,
Administrative
    Law
(Toronto: Irwin Law, 2001), Professor Mullan aptly described its
    purpose, at pp.433-434:

The basis of the
Ontario
Act
was simple.  It introduced a single application for judicial review
    that consolidated all the former public law remedies available in the province
    with the exception of
habeas corpus
and
quo warranto
.  On the
    coming into force of the
Act
, a challenge to allegedly unlawful
    administrative action could be commenced by this application for judicial
    review, and the court could take jurisdiction provided the grounds on which the
    review application was based and the relief that was sought came within the
    range of what was previously available by way of relief in the nature of
certiorari
,
    prohibition, and
mandamus
as well as an action for a declaration or an
    injunction. [Footnotes omitted.]

[20]

The
    prerogative remedies brought together by the
JRPA
(
mandamus
,
    prohibition and
certiorari
) constitute the mechanisms that have been
    used by the courts to ensure that public decision makers observe the principles
    and rules of public or administrative law by which they must function.  While
    the notion of public law defies full and precise definition, the courts use the
    prerogative remedies to supervise persons and bodies that derive their powers
    from statute in their performance of functions of a public or governmental
    nature.
[1]

[21]

In
    this sense, public law is to be contrasted with private law, which deals with
    private persons and bodies and their property and relationships.  The challenge
    is to describe the respective domains of these two branches of law, and thus to
    determine whether public or private law principles and remedies govern in a
    particular case.

[22]

In
Dunsmuir v. New Brunswick
, 2008 SCC 9, [2008] 1 S.C.R. 190, the
    Supreme Court of Canada addressed the domains of private and public law in the
    context of a public employee who holds the status of a public office holder but
    who also has a contract of employment protecting against wrongful dismissal. 
    The court said that the remedy for that individual is in private law not in
    public law.  That is, relationships that are in essence private in nature are
    redressed through private law not public law.

[23]

In
Martineau v. Matsqui Disciplinary Board
, [1981] 1 S.C.R. 602, Dickson
    J. (as he then was), concurring, described the scope of public law in the
    context of the public law remedy of
certiorari
.  The order granted by
    the Divisional Court pursuant to s. 2(1)1 of the
JRPA
was just this
    sort of order.  It quashed the decision to expel Gautam.  That is, it granted
    relief that prior to the
JRPA
would have been an order in the nature
    of
certiorari
.  Dickson J. described when an order of this kind is
    available at pp. 622-23, and again at p. 628, of
Martineau
:

In my opinion,
certiorari
avails as a remedy wherever
    a public body has power to decide any matter affecting the rights, interests,
    property, privileges, or liberties of any person.



Certiorari
is available as a general remedy for
    supervision of the machinery of government decision-making.  The order may go
    to any public body with power to decide any matter affecting the rights,
    interests, property, privileges, or liberty of any person.  The basis for the
    broad reach of this remedy is the general duty of fairness resting on all
    public decision-makers.

[24]

The
    question in this appeal is whether the Divisional Court had jurisdiction under
    the
JRPA
to judicially review the expulsion decision.  In other words,
    does public law reach this decision so that the public law remedy in the nature
    of
certiorari
available under the
JRPA
can be applied to it?

[25]

The
    Divisional Courts answer turned entirely on its conclusion that the expulsion
    decision constituted the exercise of a statutory power of decision. This made
    the decision, in its view, subject to the order for judicial review under the
JRPA
sought by the Setias.

[26]

In
    my view, it is doubtful that the expulsion decision qualifies as the exercise
    of a statutory power of decision.  The
JRPA
definition requires that
    the power to make the decision be conferred by or under a statute.  The
    legislation must authorize the decision-maker to make the decision in question. 
    It is this effecting of the will of the legislature by the decision-maker that
    gives a sufficient public character to this decision to warrant judicial
    review.  In
Paine v. University of Toronto et al
(1982), 34 O.R. (2d)
    770, this court put the point this way at p. 772:

[I]t is not enough that the impugned decision be made in the
    exercise of a power conferred by or under a statute; it must be made in the
    exercise of a statutory power of decision; and I think that must be a
    specific power or right to make the very decision in issue.

[27]

Here
    the
Appleby Act
simply authorized the Board of Appleby to confer on
    its officers and employees such powers  of discipline as it may think
    necessary.  It was the Board not the legislature that decided the power to expel
    was necessary, and that the Head of School should exercise that power.  It is
    at least arguable that the nexus between the
Appleby Act
and the
    expulsion decision is not specific enough to make the latter a statutory power
    of decision.  The expulsion decision arguably effects the will of the Board
    more than the will of the legislature.

[28]

However,
    assuming that the expulsion decision constitutes the exercise of a statutory
    power of decision, the more important question is whether this necessarily
    means that it can be reviewed by public law and hence reached by the public law
    remedy imposed by the Divisional Court.

[29]

It
    must be underlined that the remedy quashing the expulsion decision was made
    pursuant to s. 2(1)1, not s. 2(1)2 of the
JRPA
: it was a remedy that
    prior to the
JRPA
would have been an order in the nature of
certiorari
. 
    There is nothing in the
JRPA
that expressly suggests that the
    jurisdiction to make an order under s. 2(1)1 is determined by whether the
    decision under review is the exercise of a statutory power of decision.

[30]

As
    Professor Mullan has said in
Administrative Law: Cases, Text and Materials
5th ed., (Toronto: Edmond Montgomery, 2003) at p. 1111, while early judicial
    interpretations of the
JRPA
linked the availability of relief in the
    nature of the prerogative writs under s. 2(1)1 to the requirement of a statutory
    power of decision under s.2(1)2, that approach was not sustainable, and has
    since been clearly rejected by cases like
Bezaire (Litigation Guardian of) v.
    Windsor Roman Catholic Separate School Board
(1992), 9 O.R. (3d) 737 (Div.
    Ct.).  The public law remedies giving relief in the nature of the prerogative
    writs are not dependent on the presence of a statutory power of decision.

[31]

The
    same is true in British Columbia which has legislation in most respects
    identical to the
JRPA
.  In
Mohr v. Vancouver, New Westminster and
    Fraser Valley District Council of Carpenters
(1988), 32 B.C.L.R. (2d) 104
    (C.A.), the British Columbia Court of Appeal made clear that an order for
    judicial review quashing a decision was not dependent upon that decision being
    a statutory power of  decision.

[32]

In
    my view the jurisdiction to make an order for judicial review quashing the
    expulsion decision does not depend on whether the decision is the exercise of a
    statutory power of decision.  Rather, the jurisdiction provided by s. 2(1)1 of
    the
JRPA
turns on whether the expulsion decision is the kind of
    decision that is reached by public law and therefore a decision to which a
    public law remedy can be applied.  This reflects the purpose of the
JRPA
,
    namely to provide a simplified process to obtain public law remedies in those
    circumstances where public law applies.

[33]

The
    assessment of whether a particular decision is subject to public law and its
    remedies requires a careful consideration of the relevant circumstances of the
    particular case informed by the experience of the caselaw.  I agree with the
    approach of Stratas J.A. in
Air Canada v. Toronto Port Authority
, 2011
    FCA 347.  He said this at para. 60:

There are a number of relevant factors relevant to the
    determination whether a matter is coloured with a public element, flavour or
    character sufficient to bring it within the purview of public law.  Whether or
    not any one factor or a combination of particular factors tips the balance and
    makes a matter public depends on the facts of the case and the overall
    impression registered upon the Court.

[34]

In
    his very helpful reasons, Stratas J.A., at para. 60, described a number of relevant
    factors disclosed by the case law:

·

the character of the matter for which review is sought;

·

the nature of the decision-maker and its responsibilities;

·

the extent to which a decision is founded in and shaped by law as
    opposed to private discretion;

·

the bodys relationship to other statutory schemes or other parts
    of government;

·

the extent to which a decision-maker is an agent of government or
    is directed, controlled or significantly influenced by a public entity;

·

the suitability of public law remedies;

·

the existence of a compulsory power;

·

an exceptional category of cases where the conduct has attained
    a serious public dimension.

[35]

Four
    are particularly germane in this case.

[36]

The
    first factor is the nature of the decision-maker and its responsibilities.  Here
    Appleby is the effective decision-maker.  It was created by statute, clearly an
    important consideration that often points strongly towards permitting judicial
    review.  The public flavour this provides is however significantly diminished
    in this case, because the
Appleby Act
is a private statute not part of
    the general law, and hence not a law with wide public effect.

[37]

Applebys
    mission is to engage in educating young people, an important public function
    which no doubt gives its educational activities a public character, certainly
    to the extent that Appleby is regulated by the
Education Act
in doing
    so.  While there may be a public dimension to certain aspects of Applebys
    conduct which are subject to judicial review, this does not mean that every
    action taken by Appleby is subject to judicial review.  Many of its decisions
    will concern only private matters with limited connection to Applebys
    educational role under the
Education Act
.  The decision taken by
    Appleby here is one of discipline of a student.  While that decision may to
    some extent, be connected to Applebys educational role, it is not regulated by
    the
Education Act
, but rather by the contract between parents and the
    school. Thus neither Applebys statutory origin nor its educational mission
    provide any significant public character to the expulsion decision.

[38]

The
    second consideration is the decision-makers relationship to other parts of
    government or other statutory schemes.  While important in some cases, that is
    of no moment here.  Appleby is a private school whose only interaction with
    government is its modest relationship to the Ministry of Education.  Its actions
    can hardly be seen as being directed, or significantly influenced, by
    government, or performing a service at the behest of government.  This makes it
    less likely that its discipline decisions are seen as a public matter.

[39]

The
    third relevant consideration here is the character of the matter for which
    review is sought.  That matter is the expulsion decision concerning an
    individual student at Appleby, a private school.  It is the kind of decision
    that could affect only the students who choose to attend Appleby.  It is not of
    broader import to members of the public.  In my view, that tends to make the
    decision more private than public in nature.

[40]

The
    final, and in some ways the most important, consideration is the extent to
    which the expulsion decision is shaped by private law rather than public law. 
    That decision is sourced in the private legislation of the
Appleby Act
,
    but only in the sense that the Act establishes the Board of Governors and gives
    it the discretion to confer on its Head of School the powers of discipline it
    thinks necessary.  However, the criteria upon which the expulsion decision is
    made are provided by the private law of the contract between Gautams parents
    and Appleby.  Although the Setias seek to use public law to impose procedural obligations
    on Appleby in making that decision, Appleby acknowledges that the Setias are
    protected in this regard by their contract.  The analogy with
Dunsmuir
,
    suggests that in these circumstances, the Setias remedy should be in private law,
    not in public law.

[41]

In
    summary, even if the expulsion decision is considered a statutory power of
    decision because it can be said to be ultimately sourced in legislation, that
    does not answer the question raised in this appeal.  I recognize that in many
    cases the presence of a statute will strongly point to the availability of
    judicial review.  However, here the other considerations I have outlined must
    also be placed in the balance to determine whether the Divisional Court had
    jurisdiction under s. 2(1)1 of the
JRPA
to issue the order for
    judicial review quashing the expulsion decision.  When that is done, I think
    the conclusion is clear that the decision is not the kind of matter reached by
    public law.  It simply does not have a sufficient public dimension.  It is not
    something to which public law remedies can therefore be applied.  The
    Divisional Court did not have jurisdiction under the
JRPA
to issue the
    order for judicial review.

[42]

The
    appeal must be allowed.  The appellant and the respondents can make written
    submissions for costs on the appeal and in the Divisional Court.  They must be
    no more than eight pages, and are to be filed within three weeks of the release
    of these reasons.  The intervernor does not seek costs and is excluded from any
    further costs order.

Released: December 13, 2013 (S.T.G.)

S.T. Goudge J.A.

I agree. David Watt J.A.

I agree. S.E. Pepall J.A.





[1]
See the discussion in
Administrative Law
, pp. 1-2.


